Citation Nr: 1420820	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter disease, left knee.

2.  Entitlement to service connection for residuals of a left knee injury other than neuropathy and ulcers, to include peripheral vascular disease (PVD).

3.  Entitlement to service connection for amputation of toes one, two, and three of the left foot secondary to residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The knee issue has been bifurcated to better reflect the medical evidence of record and the Veteran's contentions.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2011, the Board remanded the appeal for additional development.  The Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the case was returned to the Board, the Veteran submitted additional evidence to the Board in the form of a lay statement, a service treatment record (STR), and a July 1975 correspondence from Dr. JHJ, without a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).  Normally, absent a waiver from the claimant, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The information in the letter is essentially cumulative of previous statements submitted by the Veteran with respect to the left knee claim, and the STR and July 1975 correspondence are duplicative of information already in the claims file.  Therefore, referral to the RO for initial review is not required.

At the beginning of the appeal, the Veteran was represented by the Veterans of Foreign Wars (VFW).  In an April 2010 VA Form 21-22, the Veteran appointed the Disabled American Veterans (DAV) as his representative, thereby revoking the earlier power of attorney.

The issues of entitlement to service connection for Osgood Schlatter disease, left knee, and amputation of toes of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran does not have residuals of a left knee injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left knee injury, to include PVD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A June 2007 pre-adjudication notice letter complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, VA has complied with its duty to assist the Veteran in the development of his claim, to include substantial compliance with the December 2011 Remand.  The evidence includes service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, VA examination reports and opinions, lay statements, and testimony.  It appears that the Veteran's personnel records are fire related.  See Hearing Transcript at 18.

The Board acknowledges that treatment records from Dr. JHJ at Mount Sinai Hospital in New York are not of record.  In July 2007, the RO requested records from Mount Sinai.  Later that month, the RO received a response indicating that the hospital was unable to locate any such records.  During the May 2011 hearing, the Veteran testified that he had recently attempted to obtain records from Dr. JHJ.  Specifically, the Veteran asked the doctor if he had any of his records from Mount Sinai and was told "no . . .it's been 40 years."  Hearing Transcript at 5.  Therefore, in view of the foregoing, the Board concludes that further efforts to locate these treatment records would be futile. 

The Board notes that the Veteran reportedly obtained treatment for his left leg from Dr. Paul at Venice Lebanon Hospital in the 1970's.  See Hearing Transcript at 5.  In January 2012, the RO asked the Veteran to complete the appropriate release form so that VA could obtain any identified relevant private treatment records.  The Veteran did not respond to the January 2012 letter, did not submit a completed VA Form 21-4142, and did not identify any treatment providers.  The Board notes that the duty to assist is not always a one-way street.  The Veteran has an obligation to assist in the adjudication of his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran underwent a VA examination in March 2009.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinion obtained in this case is adequate.  It is predicated on consideration of all of the pertinent evidence of record, to include statements regarding the incident that allegedly led to the development of the Veteran's currently diagnosed PVD, and documents that the examiner conducted a full examination of the Veteran, thoroughly reviewed the claims file, and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issues on appeal.  In addition, the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, both the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 
 
The Board also observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been given the opportunity to submit evidence and argument in support of his claim, and was given the opportunity to present testimony at a Board hearing.  He has retained the services of a representative.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim.

II.  Service Connection 

Service connection may be established on a direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis of the lumbar spine.  38 C.F.R. § 3.309(a) (2013).  Accordingly, the Board will consider whether to grant his claim based on continuity of symptomatology as well as the traditional Hickson elements.  See 38 C.F.R. § 3.303(b); Hickson, 12 Vet. App. at 253. 

Additionally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for residuals of a left knee injury, to include PVD.  He contends that he injured his left knee in January 1965 during a top secret mission at Fort Hood.  Specifically, the Veteran maintains that he was working on the Davy Crockett nuclear weapons system with the 1st Battalion, 52nd Infantry, Ironside Division.  He asserts that he fell out the back of a 5 ton truck, thereby twisting his knee.  He reports that he was initially on bed rest and then on limited duty for 2-3 weeks.  The Veteran maintains that there is no notation of the injury in his STRs because he was prohibited from talking about the event due to the top secret nature of his work.  See, e.g., April 2007 Statement; August 2008 Notice of Disagreement; July 2009 VA Form 9; and Hearing Transcript at 3-4.   

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of Infantry Regiment.
   	
STRs show that the Veteran was treated several times for left leg pain between January and July 1965, which was diagnosed as old Osgood-Schlatter disease.  No injury to the left knee was noted by any of the clinicians who examined the Veteran.  There is no mention of diagnosis, treatment, and/or complaints consistent with PVD.  The Veteran's lower extremities were normal during examinations performed in October 1963 and August 1965.

The record contains a July 1975 correspondence from Dr. JHJ, which shows that the Veteran was admitted to Mount Sinai Hospital in New York in June 1975 due to "arterial insufficiency of the left leg."  He subsequently underwent a superficial femoral to tibial peroneal trunk bypass, left. 

Post-service VA treatment records dated in March 2001 show that the Veteran sought treatment for gangrenous toes of the left foot.  He gave a history that included a  May 1974 lower left extremity revascularization secondary to trauma and subsequent November 1974 partial amputation of the left big toe.  He was diagnosed with diabetes mellitus, and VA amputated toes 2 and 3 of the left foot.

SSA records establish that the Veteran was found to be disabled due to diabetes mellitus, with a secondary diagnosis of PVD.  The effective date was March 1, 2001.

In November 2002, the Veteran was treated for an ulcer on the left big toe.  He was diagnosed with "diabetes with PVD/neuropathy" and had the remainder of that toe amputated.  (The Board notes that the RO denied service connection for ulcers and neuropathy in a July 2009 rating decision; the Veteran did not file a notice of disagreement.)

Post-service private treatment records include a March 2007 arterial study, which revealed moderate ischemia at rest in the lower left extremity, a patent left external iliac stent, left superficial artery occlusion with reconstitution at the popliteal level, and left posterior tibial artery occlusion.

The Veteran submitted to a March 2009 VA examination.  He reported that he twisted his left knee under a 5 ton truck during service, and that it was swollen the following day.  X-rays were taken and he was placed on light duty.  He stated that his left leg got "gangrene" in the early 1970's and that he was diagnosed with PVD.  The Veteran reportedly was told at that time that the artery behind his left knee had twisted as a result of the in-service knee injury.  The examiner reviewed the claims file and specifically considered Dr. JHJ's 1975 letter.  X-rays of the left knee showed resection of the left proximal fibular shaft.  Apophysis of the tibial tubercle was not fused and no associated swelling was seen.  There was no evidence of osteoarthritic changes.  

The examiner diagnosed severe peripheral artery disease (PAD) of the left leg status post toe amputations.  He opined that PAD is "less likely as not (less than 50/50 probability)" caused by or a result of a left knee injury in service.  He determined that the Veteran "must have had occlusion around the left knee" at the time of the 1975 surgery.  He noted that the Veteran was not diagnosed with diabetes until 2001.  Thus, the examiner opined that the 1975 arterial insufficiency "was most likely due to some trauma to the left leg."  However, it was unclear when that trauma occurred.  He acknowledged that the January 1975 X-rays revealed a small trauma to the left knee, but noted that there was no mention of any major left knee trauma in the STRs.  The examiner noted that the Veteran had Osgood-Schlatter disease during service and that "it would not be surprising if he pulled the inflamed tibial tubercle during repetitive usage while in the service."  However, the examiner explained that even assuming such injury occurred, it "could not have been big enough to cause arterial insufficiency."  He noted that a major trauma to the left knee "would have been documented and reported."  The examiner questioned whether a post-service major left knee trauma had resulted in the resection that was noted upon X-ray.  He noted that the Veteran "denied any knowledge of any surgeries to his left leg besides toe amputations."

With respect to the amputations, the examiner opined that they are "less likely as not (less than 50/50 probability)" caused by or the result of an in-service left knee injury.  He noted that the Veteran was diagnosed with diabetes in 2001 and had a long history of tobacco abuse.  He explained that the Veteran's history of cigarette smoking and uncontrolled diabetes led to the ulcers/infections that eventually resulted in amputation of the toes.

The Veteran has submitted copies of documents which are purported to be correspondence between Dr. JHJ and the Veteran's wife.  However, there is no mention of the Veteran's left leg or PVD in either letter.  The Veteran has also submitted lay statements from his wife, Carmen, who notes that she and the Veteran were dating while he was in the military.  She contends that the Veteran was not diabetic at the time of the 1975 vascular surgery.  Also of record are pictures purported to be of the Veteran on crutches after the alleged in-service left knee injury, as well as a copy of a February 5, 1965 correspondence that is purported to be a letter the Veteran wrote to his wife.  The letter contains the following statement:  "[T]he doctor told me I have an abnormal leg and that I have to go to surgery in the hospital on the 11 of February."  The Board notes that the letter is addressed to "Connie" and is signed "Your Loving Husband, Georgi."  

Taking into account all relevant evidence, the Board finds that service connection for residuals of a left knee injury is not warranted.  The Veteran's currently diagnosed PVD is not in dispute.  Indeed, the medical records show that he has a long-standing history of vascular problems.

However, the Board finds that the overall evidence of record does not support the Veteran's claim for service connection.  Specifically, there is no probative medical evidence linking the alleged in-service left knee injury to the currently diagnosed PVD.  Instead, the VA examiner has attributed the Veteran's PVD to post-service left knee trauma.  He based his opinion on the March 2009 X-ray evidence of a prior resection of the proximal shaft of the fibula.  As discussed above, the examiner's opinion was based upon a thorough clinical examination and evidentiary review and, thus, is considered probative.   See Nieves-Rodriguez, 22 Vet. App. at 302-03.  The Board finds compelling the fact that the VA examiner had full access to the Veteran's medical history and opined that his currently diagnosed PVD is not related to service.  The examiner considered the Veteran's report of a left knee injury that occurred in service; however, based on a full review of the medical evidence and physical examination, the examiner still concluded that the Veteran's current disability is not related to service.  

The Board has reason to question the credibility of the Veteran's account of an in-service left knee injury.  Indeed, the Veteran's account in this regard is inconsistent with the other evidence of record.  In March 2001, he gave a medical history that included a May 1974 lower left extremity revascularization secondary to trauma.  This contemporaneous evidence outweighs the Veteran's claim that he injured his left knee during service.  Furthermore, the earliest evidence of a vascular problem is dated in 1975, 10 years after the Veteran left the military.  Normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even if the Board accepts the validity of the February 1965 correspondence, it does not establish that the Veteran sustained a left knee injury during service.  In addition, the Board notes that there was no finding of a resection on the in-service X-rays, the second of which was taken two months prior to the Veteran's discharge.  The only reference to surgery in the STRs is on the October 1963 induction examination report and concerns the Veteran's Osgood-Schlatter disease, and the Veteran specifically denied any surgery other than the vascular bypass and the toe amputations during the March 2009 VA examination.  

The Board acknowledges the Veteran's belief that his currently diagnosed PVD is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Because service connection has not been granted for residuals of a left knee injury, any further consideration of the issue of entitlement to service connection for amputation of toes, left foot, secondary to service-connected residuals of a left knee injury is moot.

The preponderance of the evidence is against the service connection claims for residuals of a left knee injury and left toe amputations; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for residuals of a left knee injury other than neuropathy and ulcers, to include PVD, is denied.

Entitlement to service connection for amputation of toes one, two, and three of the left foot secondary to a lower left leg disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current left knee problems are manifestations of a pre-existing disorder (Osgood-Schlatter disease) that worsened in service.

The October 1963 induction examination contains a normal clinical evaluation of the lower extremities, however, the clinician noted the presence of Osgood-Schlatter disease.  On the accompanying medical history report, the Veteran noted leg cramps and a "trick" or locked knee.  He indicated that he had had surgery for Osgood-Schlatter disease.

As noted above, STRs show that the Veteran was first treated for left leg pain in January 1965, which had reportedly started four years earlier.  The clinician indicated that the Veteran had had surgery for Osgood-Schlatter disease, and that since that time the Veteran had experienced superior tibia pain related to exercise of any sort or direct trauma.  There was no pain at rest, and in fact rest usually alleviated the pain within 5-10 minutes.  Upon physical examination, there was good range of motion and the ligaments were intact.  There was prominence of the superior portion of the left tibia (anterior tibial tubercle) compared to the right, as well as some subjective local tenderness.  The impression was old Osgood-Schlatter disease, left knee, which the clinician noted "should be healed by now."  

Upon follow up in February 1965, it was noted that the X-rays suggested old Osgood-Schlatter disease of the anterior tibial tubercle.  The clinician explained that operative treatment "is very unwarranted presently" and noted that protection (such as with a felt pad) was the "key to success."

The Veteran continued to complain of left tibial tubercle pain in July 1965.  The impression was old Osgood-Schlatter disease.  X-rays showed no significant change compared with the January 1965 study in that changes of Osgood-Schlatter disease were still apparent.

In August 1965, it was noted that there had been "no problem with knee pain" since the Veteran's last visit.

The August 1965 separation examination contains a normal clinical evaluation of the lower extremities.  On the accompanying medical history report, the Veteran complained of a "bone, joint, or other deformity."  The clinician noted a swollen and painful left knee joint.

The Board finds that the evidence outlined above indicates the Veteran's left knee Osgood-Schlatter disease clearly and unmistakably pre-existed service.  

Unfortunately, the opinion rendered in March 2009 is not sufficient upon which to base a decision with regard to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner diagnosed old Osgood-Schlatter disease, stable.  He stated that "there is no doubt that Veteran's Osgood-Schlatter disease was acutely aggravated by service."  He noted that the patella tendon inserts at the tibial tuberosity and through overuse can tug away at the bone causing inflammation."  However, the examiner noted that the "once [the] Veteran passed the growing age, Osgood-Schlatter disease resolved."  He explained that "Osgood-Schlatter disease almost always resolves when a teenager's growth spurt ends and the bones mature."  The examiner provided conflicting statements and failed to apply the appropriate standard in determining whether the Veteran's Osgood-Schlatter disease was not aggravated by his military service.  In addition, the radiologist recommended X-rays of the tibia and fibula "for complete evaluation."  

Thus, a remand is necessary in order to obtain an opinion as to whether there is clear and unmistakable evidence that the Osgood-Schlatter disease did not undergo an increase in severity during service.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with an appropriate medical professional, preferably someone other than the physician who conducted the March 2009 examination.  All indicated tests and studies should be performed, to include X-rays of the left knee, tibia, and fibula.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner should provide an opinion as to whether the Veteran's pre-existing Osgood-Schlatter disease clearly and unmistakably was not aggravated by his period of active service.  [Aggravation means worsened beyond the natural progression of the disease.]

The examiner must specifically address the relevant STRs (including the October 1963 induction examination, the January 1965 treatment record, and the August 1965 separation examination; all relevant post-service treatment records; the Veteran's lay statements and testimony; and any articles submitted by the Veteran.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the issue remaining on appeal in light of all the evidence on file, including evidence received since the issuance of the April 2012 supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


